Citation Nr: 0822208	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-16 844	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted for the claimed disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so, whether service connection is warranted 
for the claimed disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder, and if so, whether service connection is 
warranted for the claimed disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disorder and if so, whether the veteran is 
entitled to service connection for the bilateral knee 
disorder secondary to his bilateral foot disorder.


5.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  The record indicates that the veteran served in the 
Reserves from 1979 to 1991 with active duty from January 1991 
to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of entitlement to service connection for a right 
foot disorder and a left foot disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if additional action is 
required on his part.






FINDINGS OF FACT

1.  In October 1999, the RO denied the claims for service 
connection for bilateral hearing loss, bilateral tinnitus, 
bilateral knee disorder and a right foot disorder.  The 
veteran did not appeal this decision.

2.  Evidence associated with the claims file subsequent to 
the October 1999 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

3.  Evidence associated with the claims file since the 
October 1999 rating decision was not of record at the time of 
the October 1999 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for bilateral tinnitus.

4.  The competent medical evidence shows that the veteran's 
bilateral tinnitus is not related to service. 

5.  Evidence associated with the claims file since the 
November 1994 rating decision was not of record at the time 
of the November 1994 rating decision and relates to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for a right foot 
disorder.

6.  Evidence associated with the claims file subsequent to 
the October 1999 rating decision is not material and does not 
raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for a 
bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).

3.  The evidence received subsequent to the October 1999 
rating decision is new and material, and the claim of 
entitlement to service connection for bilateral tinnitus is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) and (c) (2007).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  

5.  The evidence received subsequent to the October 1999 
rating decision is new and material, and the claim of 
entitlement to service connection for a right foot disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) and (c) (2007).
	
6.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disability is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But, see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure [] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

A January 2005 letter provided to the veteran included the 
criteria for reopening the previously denied claims of 
entitlement to service connection for hearing loss, tinnitus, 
a right foot disorder, and bilateral knees, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  This letter also 
informed the veteran of his and VA's respective duties for 
obtaining evidence.  The VCAA letter requested the veteran to 
provide any evidence in his possession and he was informed 
that it was ultimately his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government.  

In this case, a March 2006 letter informed the veteran of the 
disability rating and the effective date.  However, this 
portion of the duty to notify was satisfied subsequent to the 
initial AOJ decision.  The Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of the statement of the case issued in May 2006 after the 
notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or an SSOC, is sufficient to cure a timing defect).  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  The Board finds that the requirements of VCAA 
regarding the duty to notify have been met and that VA has no 
further duty prior to Board adjudication.

With regard to the duty to assist, the claims file contains 
some service medical records, VA treatment records, and VA 
examination reports.  VA attempted to obtain the veteran's 
full service medical records from the National Personnel 
Records Center in June 1999 and from the VA Management Center 
in August 1999.  VA sent three letters to the veteran in May, 
August and October 1999 stating that some of his service 
medical records could not be located and requesting the 
veteran to provide any copies of service medical records in 
his possession.  The veteran did provide some records in May 
1999 and January 2000.  The Board finds that the VA has 
attempted to secure all relevant documentation to the extent 
possible.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and it concludes that the 
veteran has not identified other evidence not already of 
record.  There is no other indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim. 

II.  New and Material Evidence

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  39 C.F.R. § 3.156.

Bilateral Hearing Loss 

An unappealed rating decision in October 1999 denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss on the basis that there was no medical 
evidence linking the veteran's current bilateral hearing loss 
to the veteran's military service.  The relevant evidence of 
record at the time of the October 1999 rating decision 
consisted of personnel service records, some service reserve 
treatment records, and VA treatment records from July 1998 to 
June 1999.  The veteran did not file a notice of disagreement 
after the October 1999 rating decision.  Therefore, the 
October 1999 rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).

In December 2004, a claim to reopen the issue of entitlement 
to service connection for bilateral hearing loss was 
received.  Evidence of record received since the October 1999 
rating decision includes service treatment records, VA 
treatment records, and a VA examination for bilateral hearing 
loss.  

The only evidence relating to the veteran's hearing loss 
claim received since the October 1999 rating decision shows 
that he has current bilateral hearing loss.  This evidence is 
not considered "new" because it is cumulative and 
redundant.  The evidence of record as of the October 1999 
rating decision included evidence of a current disability.  
In addition, the evidence is not material because it does not 
relate to the unestablished fact of medical evidence showing 
a link between the veteran's current hearing loss and his 
military service, which is necessary to substantiate the 
claim.  

In sum, the evidence received subsequent to the October 1999 
rating decision was duplicative, did not relate to an 
unestablished fact necessary to substantiate the claim, and 
did not raise a reasonable possibility of substantiating the 
claim.  Accordingly, having determined that new and material 
has not been submitted, the veteran's request to reopen the 
claim for service connection for bilateral hearing loss is 
not warranted.

Bilateral Tinnitus

An unappealed rating decision in October 1999 denied the 
veteran's claim of entitlement to service connection for 
bilateral tinnitus on the basis that there was no evidence of 
a current disability.  The evidence of record at the time of 
the October 1999 rating decision consisted of personnel 
service records, some service reserve treatment records, and 
VA treatment records from July 1998 to June 1999.  The 
veteran did not file a notice of disagreement after the 
October 1999 rating decision.  Therefore, the October 1999 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2007).

In December 2004, a claim to reopen the issue of entitlement 
to service connection for bilateral tinnitus was received.  
Evidence of record received since the October 1999 rating 
decision includes service treatment records, VA treatment 
records, and a VA examination for bilateral tinnitus.  

All of the evidence received regarding the veteran's 
bilateral tinnitus claim since the October 1999 rating 
decision is "new" in that it was not of record at the time 
of the October 1999 rating decision and it is neither 
cumulative nor redundant.  The evidence is material because 
it relates to the unestablished fact of a current medical 
diagnosis of bilateral tinnitus, which is necessary to 
substantiate the claim.  Thus, the Board holds that the newly 
submitted evidence is so significant that it must be 
considered in order to decide the merits of this claim 
fairly, and as such, the claim for entitlement to service 
connection for bilateral tinnitus must be reopened for full 
review.  38 C.F.R. § 3.156(a).

Right Foot Disorder

An unappealed rating decision in November 1994 denied the 
veteran's claim of entitlement to service connection for a 
right foot disorder on the basis that there was no evidence 
of a current disability.  The relevant evidence of record at 
the time of the November 1994 rating decision consisted of 
some service reserve treatment records.  The veteran filed a 
timely notice of disagreement after the November 1994 rating 
decision.  However, the veteran failed to respond to the 
statement of the case by not submitting a substantive appeal 
via a Form 9.  Therefore, the November 1994 rating decision 
is final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2007).

In December 2004, a claim to reopen the issue of entitlement 
to service connection for a right foot disorder was received.  
Evidence of record received since the November 1994 rating 
decision includes service reserve treatment records and VA 
treatment records.  All of the evidence received since the 
November 1994 rating decision is "new" in that it was not 
of record at the time of the November 1994 rating decision 
and it is neither cumulative nor redundant.  The evidence is 
material because it relates to an unestablished fact, that 
the veteran has a current disability, which is necessary to 
substantiate the claim.  Thus, the Board holds that the newly 
submitted evidence is so significant that it must be 
considered in order to decide the merits of this claim 
fairly, and as such, the claim for entitlement to service 
connection for a right foot disorder must be reopened for 
full review.  38 C.F.R. § 3.156(a).




Bilateral Knee Disorder

An unappealed rating decision in October 1999 denied the 
veteran's claims of entitlement to service connection for a 
bilateral knee disorder to include as secondary to a right 
foot disorder on the basis that there was no evidence of a 
current disability, the evidence did not show an in-service 
chronic bilateral knee condition and the veteran was not 
service-connected for a right foot condition.  The relevant 
evidence of record at the time of the October 1999 rating 
decision consisted of some service reserve treatment records 
and VA treatment records from April 1999 to June 1999.

In December 2004, a claim to reopen the issues of entitlement 
to service connection for a bilateral knee disability was 
received.  Evidence of record received since the October 1999 
rating decision includes VA treatment records of a bilateral 
knee disorder and a VA examination for a bilateral knee 
disorder.  

All of the evidence received since the October 1999 rating 
decision is "new" in that it was not of record at the time 
of the October 1999 rating decision and it is neither 
cumulative nor redundant.  The competent medical evidence of 
records shows a current diagnosis of a bilateral knee 
condition.  In regards to whether the information is material 
on a direct basis, the Board finds that this evidence is not 
material because it does not raise a reasonable possibility 
of substantiating the claim.  The evidence of record does not 
address the full bases of the denial to include no evidence 
of complaints or treatment of a bilateral knee condition 
during service.  Therefore, the veteran has not provided 
material evidence to reopen the claim for a bilateral knee 
disability on a direct basis. 

In regards to the claim of entitlement to service connection 
for a bilateral knee disorder as secondary to the right foot 
disability, the Board notes that the issue of entitlement to 
service connection for a right foot disability was reopened 
and remanded for further development.  The Board has 
determined that the bilateral knee disability is not 
inextricably intertwined with the right foot disorder, as the 
outcome of the request to reopen the claim on entitlement to 
service connection for a bilateral knee disability would not 
depend on the outcome on the claim of entitlement to service 
connection for a right foot disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Even if the veteran is 
granted service-connection for a right foot disorder, the 
evidence of record shows that the right foot condition did 
not cause or aggravate the bilateral knee disability.  As the 
evidence of record does not raise a reasonable possibility of 
substantiating the claim, the request to reopen the service 
connection claim for a bilateral knee condition is not 
warranted. 

III.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Bilateral Tinnitus

The veteran claims he is entitled to service connection for 
his current tinnitus.  He contends that his bilateral 
tinnitus was caused by his exposure to hazardous military 
noise during service.  The RO denied service connection 
disability for bilateral tinnitus in an August 2005 rating 
decision.  The veteran appeals this decision.

The medical evidence of record reveals that the veteran 
currently has moderate to severe bilateral tinnitus.  See 
July 2005 VA audiological examination.  However, the evidence 
does not show that the veteran incurred tinnitus in service 
or manifested a continuity of symptomatology indicative of 
the hearing disorder in the first several years after 
discharge from military service.  The service medical records 
do not indicate that the veteran complained about any hearing 
impairment or sought treatment for ear related problems while 
in military service.  In addition, the July 2005 VA examiner 
asserted that the veteran's current bilateral tinnitus is 
less likely than not related to service.  The Board finds 
that this opinion is highly probative as the examiner 
reviewed the claims file, examined the veteran and provided a 
detailed explanation for his opinion.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the veteran's claim of entitlement to service 
connection for bilateral tinnitus is not warranted.


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss is denied.

2.  New and material evidence having been submitted, a claim 
of entitlement to service connection for tinnitus is reopened 
and the appeal is granted to that extent only.

3.  Entitlement to service connection for tinnitus is denied.

4.  New and material evidence having been submitted, a claim 
of entitlement to service connection for a right foot 
disability is reopened and the appeal is granted to that 
extent only.

5.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a bilateral knee disability to include as 
secondary to a foot disorder is denied.


REMAND

After careful review of the record, the Board finds that this 
case must be remanded for additional development.  

The veteran was provided a VA examination of both feet in 
June 2005.  The VA examiner was requested to review the 
record, examine the veteran and to provide an opinion as to 
whether the veteran has a current diagnosed foot condition 
that is proximately due to the in-service injury to the heel 
with treatment for plantar fasciitis of the right heel.  The 
VA examiner incorrectly assumed that the veteran was already 
service connected for a bilateral foot disorder and proceeded 
to conduct an examination for an increased rating.  The Board 
notes that once the Secretary undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (citing Daves v. 
Nicholson, 21 Vet. App. 46, 52 (2007), Sanders v. Principi, 
17 Vet. App. 232 (2003), Stegall v. West, 11 Vet. App. 268, 
270-71 (1998), and Hicks v. Brown, 8 Vet. App. 417, 422 
(1995)).  A medical opinion is adequate when it is based upon 
consideration of the veteran's prior medical history and 
examinations and describes the disability in sufficient 
detail so that the Board's "'evaluation of the claimed 
disability will be a fully informed one.'"  Ardison v. 
Brown, 6 Vet.App. 405, 407 (1994) (quoting Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991)).  As the veteran was 
provided an inadequate examination, the claim of entitlement 
to service connection for a right and left foot disability 
must be remanded.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran with a VA 
examination to determine the etiology of any foot 
or heel disorder that may be present.  All 
indicated evaluations, studies, and tests deemed 
necessary by the examiner should be accomplished.  
The examiner is requested to review all pertinent 
records associated with the claims file and offer 
an opinion as to whether any foot or heel 
disability found on examination is at least as 
likely than not (i.e., a fifty percent or greater 
probability) causally or etiologically related to 
any symptomatology shown in service or any other 
incident thereof.  The examiner should provide a 
complete rationale for conclusions reached.   
Please send the claims folder to the examiner for 
review in conjunction with the examination.

2.  Upon completion of the foregoing, the RO 
should readjudicate the veteran's claim of 
entitlement to service connection for a right foot 
disability, based on a review of the entire 
evidentiary record.  If the benefit sought on 
appeal remains denied, the RO should provide the 
veteran and his representative with a supplemental 
statement of the case and the opportunity to 
respond thereto.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.
  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


